NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                MAZIN KAZZAZI, et al., Plaintiffs/Appellants,

                                         v.

                 ANANYA DAS, et al., Defendants/Appellees.

                              No. 1 CA-CV 17-0731
                                FILED 8-21-2018


            Appeal from the Superior Court in Maricopa County
                           No. CV 2015-093659
               The Honorable David M. Talamante, Judge

                                   AFFIRMED


                                APPEARANCES

Mazin & Tahani Kazzazi, El Cajon, CA
Plaintiffs/Appellants

Jones Skelton & Hochuli PLC, Phoenix
By Eileen Dennis GilBride, Cristina M. Chait
Counsel for Defendants/Appellees



                        MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell delivered the decision of the Court,
in which Judge Randall M. Howe and Judge David D. Weinzweig joined.
                         KAZZAZI et al. v. DAS et al.
                           Decision of the Court

C A M P B E L L, Judge:

¶1           Husband and wife Mazin and Tahani Kazzazi appeal from an
adverse medical malpractice verdict. They appear to argue that (1) the
superior court erred by not allowing the introduction of various items of
evidence, and (2) they did not receive a fair trial because the trial began on
September 11. Because we discern no abuses of discretion by the superior
court and the Kazzazis have waived their arguments on appeal, we affirm.

              FACTS AND PROCEDURAL BACKGROUND

¶2             The Kazzazis filed a medical malpractice claim against
Ananya Das, M.D., and the Arizona Center for Digestive Health, PLLC
(collectively, “Appellees”). They claimed Dr. Das fell below the requisite
standard of care in performing a diagnostic endoscopic ultrasound on
Mazin Kazzazi: By failing to advise him to stop using certain drugs before
the procedure, they argued, Dr. Das placed him at an increased risk of
injury. A trial by jury began in the superior court on September 11, 2017.
The jury entered its verdict in favor of the Appellees, and the court entered
a judgment against the Kazzazis for $38,937.94 in taxable costs.

                                DISCUSSION

¶3             The Kazzazis appear to argue that: (1) the court erred by not
allowing them to present all of the evidence they wished to present, and (2)
they did not receive a fair trial because it began on September 11. The
Kazzazis argue that beginning trial on this date prejudiced them in the eyes
of the jury because Mazin Kazzazi is from Iraq, and he personally associates
the date with “bad memories.”

¶4             The Kazzazis have waived all arguments on appeal. First, we
review for an abuse of discretion both the superior court’s management of
its docket, Findlay v. Lewis, 172 Ariz. 343, 346 (1992), as well as its rulings on
the admission of evidence, State v. Dann, 220 Ariz. 351, 365, ¶ 66 (2009). The
Kazzazis have pointed to no facts nor provided any supporting authority
demonstrating that the superior court abused its discretion in scheduling
the trial for September 11 or in making any of its evidentiary rulings, and
we discern none. See ARCAP 13(a)(7)(A); Ritchie v. Krasner, 221 Ariz. 288,
305, ¶ 62 (App. 2009) (An appellant waives his claim by failing to provide
significant arguments, supporting authority, and citations to the record in
the opening brief). The Kazzazis also failed to include in their opening brief
the items required by Arizona Rule of Civil Appellate Procedure 13(a),




                                        2
                        KAZZAZI et al. v. DAS et al.
                          Decision of the Court

including a table of citation, a statement of the facts, and the applicable
standards of appellate review. Their arguments are therefore waived.

¶5            Furthermore, the Kazzazis failed to ensure the relevant
transcripts were included in the record. See ARCAP 11(c). When no
transcript is provided on appeal, we assume the record supports the
superior court’s decision. Kline v. Kline, 221 Ariz. 564, 572, ¶ 33 (App. 2009).

                               CONCLUSION

¶6            For the foregoing reasons, we affirm the superior court’s
judgment.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         3